DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Preliminary claim amendment submitted on 4/13/2020 is acknowledged. Claims 1-18 are pending and are examiner below on their merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2021 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite “at  least one airbag that is at least partially stored in a seat back portion of the seat and expands and deploys to a side of an occupant 
Claim 1 recites the limitation "the side of the torso" in line 8.  Claim 1, line 10 recites “the seat cushion.” In line 11, the claim recites “the side of the pair of airbags” and “the side opposite the occupant.” Further, claim 1, line 13 recites the limitation “the side of the seat.” In line 15, the claim recites “the surface of the pair of airbags.” There is insufficient antecedent basis for these limitations in the claim. 
Further, claim 1 includes recitations positively claiming the occupant and a portion of the occupant (see 101 rejection below). Recitations to deploy to regions on an occupant is not proper, and the Examiner suggests changing language to include “configured to” in relation to how the airbags expand and deploy. 
Claim 2 recites the limitation "the front end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the seat cushion" in line 10. Claim 3 recites “the side of the pair of airbags” in line 11. Claim 3 recites “the side opposite the 
Claims 5-8 recite the limitation "the near side.”  There is insufficient antecedent basis for this limitation in the claims.
Claims 5-8 are unclear in the recitation “at least the first airbag includes an airbag positioned on the near side of the occupant.” By the language of the claim, it would indicate that there would be yet another airbag in the invention. Examiner believes this was not the intention of the claim, and suggests changing to “at least the first airbag is configured to be positioned on the near side of the occupant.”
Claims 9-13 recite the limitation "the surface skin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 14-18 are therefore also rejected due to their dependence from the rejected claims noted above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 3 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1 and 3 claim structure of the airbag and locations in relationship to the occupant and to “the side of the torso of the occupant,” thus positively reciting a human body part.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 10, 13, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shiro et al. (JP 2009-029182, hereinafter Shiro) in view of Fujiwara (US Patent Publication 2016/0107604, hereinafter Fujiwara ‘604).
Regarding claim 1, Shiro discloses an occupant restraining device that restrains an occupant sitting on a seat of a vehicle (see Figure 10), comprising: a pair of airbags 
However, Shiro fails to disclose that the airbags have an inner airbag that is connected to at least the first airbag and expands and deploys to the side of the torso of the occupant inside the first airbag and where the inner bag completes expansion and deployment prior to at least the first airbag.
Fujiwara ‘604 discloses an occupant protection system using a side airbag where the airbag has an inner bag (see Figures 8 and 9) that is stowed inside at least a first airbag (32) and is connected to at least the first airbag and expands and deploys to the side of the torso of the occupant (see Figure 1). Furthermore, regarding the limitation of “the inner bag completes expansion and deployment prior to at least a first airbag” is functional language. “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the side airbag structure with the inner bag disclosed in Fujiwara ‘604 in the occupant restraint device of Shiro. Fujiwara ‘604 teaches the airbag design is used to control the performance and expansion of the airbag (see paragraphs [0007]-[0011]). The results of adding the airbag structure of Fujiwara ‘604 to Shiro would have been predictable to one of ordinary skill in the art.
Regarding claim 2, Shiro and Fujiwara ‘604 are discussed above in relation to claim 1. However, they do explicitly disclose the front of the inner bag being arranged at or behind a position overlapping at least a first of the pair of tensile clothes in a side view when at least a first airbag is expanded and deployed. Shiro and Fujiwara ‘604 are discussed above and disclose all of the structural elements, but do not explicitly disclose the exact location of how the tensile clothes overlap the bag. One of ordinary skill in the art before the effective filing date of the invention would have recognized the finite number of locations for the tensile clothes to overlap with the airbag. Absent unexpected results, it would have been obvious to try the tensile clothes overlapping at least in front of the front end of the inner bag so as to effectively adjust the performance of the retraining device. In order to try and evaluate those finite predictable solutions would only require routine skill without undue experimentation.
Regarding claims 5 and 6, Shiro discloses at least the first airbag (53) is positioned on the near side of the occupant (see Figure 12, where airbags are on both sides of occupant B). 

Regarding claims 14, 15, and 18, Shiro discloses a pair of cases (53a) in which the pair of airbags, arranged along the side of the seat (see Figure 3), wherein the pair of tensile cloths deploy from the pair of cases along the side of the seat (see Figure 4b where 61 is disposed in 53a with airbag 53, and then shown in the deployed state in the same Figure).

Claims 3, 4, 7, 8, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiro in view of Fujiwara (US Patent 10,308,206, hereinafter Fujiwara ‘206).
Regarding claim 3, Shiro discloses an occupant restraining device (see Figure 10) that restrains an occupant sitting on a seat of a vehicle, comprising: a pair of airbags (53) stowed in the seatback of the seat that inflate and deploy respectively on both sides of an occupant seated in the seat (see Figure 12); and a pair of tensile cloths (61) stowed from within the seatback (1b) of the seat to within the seat cushion (1a) along the side of the pair of airbags (see Figure 10), on the side opposite the occupant respectively; and the pair of tensile cloths (61) are deployed along the side of the seat on the side opposite the occupant by the expansion and deployment of the pair of airbags, and are stretched from the seatback to the seat cushion to retain the surface of the pair of airbags (see Figure 10).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the side airbag structure with the inner bag disclosed in Fujiwara ‘206 in the occupant restraint device of Shiro. Fujiwara ‘206 teaches the airbag design is used to control the pressures in each section of the airbag and control deployment (see col. 6, lines 52-67). The results of adding the airbag structure of Fujiwara ‘206 to Shiro would have been predictable to one of ordinary skill in the art.
Regarding claim 4, Shiro and Fujiwara ‘206 are discussed above in relation to claim 1. However, they do explicitly disclose the partition wall being arranged at or behind a position overlapping at least a first of the pair of tensile clothes in a side view when at least a first airbag is expanded and deployed. Shiro and Fujiwara ‘206 are discussed above and disclose all of the structural elements, but do not explicitly disclose the exact location of how the tensile clothes overlap the bag. One of ordinary skill in the art before the effective filing date of the invention would have recognized the finite number of locations for the tensile clothes to overlap with the airbag. Absent unexpected results, it would have been obvious to try the tensile clothes overlapping at 
Regarding claim 7 and 8, Shiro discloses at least the first airbag (53) is positioned on the near side of the occupant (see Figure 12, where airbags are on both sides of occupant B).
Regarding claims 11 and 12, Shiro discloses the pair of tensile cloths are deployed along the side of the seat (see Figures 6, 10 and 12) by breaking open the surface skin of the seat (tearing the cut-in groove 1h and the sewn portion; see also paragraphs [0031] and [0047]).
Regarding claims 16 and 17, Shiro discloses a pair of cases (53a) in which the pair of airbags, arranged along the side of the seat (see Figure 3), wherein the pair of tensile cloths deploy from the pair of cases along the side of the seat (see Figure 4b where 61 is disposed in 53a with airbag 53, and then shown in the deployed state in the same Figure).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are side airbag systems with either partitions/internal airbags or using external tethers: US Patent 6,029,993 to Mueller; US Patent 8,899,619 to Fukawatase; US Patent 9,056,591 to Fujiwara; US Patent 10,189,432 to Matsushita; US Patent 10,518,738 to Kobayashi; US PG-Pub 2020/0406855 to Saito; US Patent 10,864,878 to Nagasawa; and US Patent 10,882,486 to Okada.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616